Citation Nr: 1739886	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral pes planus prior to December 6, 2011.  

2.  Entitlement to an initial compensable disability rating for tension headaches prior to May 3, 2010, and in excess of 30 percent thereafter.  

3.  Entitlement to an initial disability rating in excess of 10 percent for hemorrhoids.  

4.  Entitlement to an initial compensable disability rating for anemia.  

5.  Entitlement to an initial compensable disability rating for acne. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Offices (ROs) in Houston, Texas and Phoenix, Arizona.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

In May 2017, the Veteran attended a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of entitlement to increased ratings for anemia and acne are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's bilateral pes planus has been manifested by extreme pain when walking and weight bearing, which is accentuated, with the need for orthotics.

2.  Throughout the period of the claim, the Veteran's post-traumatic headaches have been manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she desired to withdraw her appeal for entitlement to an increased initial rating for hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for bilateral pes planus have been met throughout the pendency of this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2017).

2.  The criteria for an initial 50 percent rating for tension headaches have been met throughout the pendency of this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

3.  The criteria for withdrawal of the appeal for entitlement to an increased initial rating for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board finds VA has complied with its duty to assist the Veteran in the development of her claims.  In this respect, the Veteran's service treatment records (STRs) have been obtained.  Additionally, all available post-service medical evidence identified by the Veteran has been obtained.  The Veteran was also provided a hearing before the undersigned VLJ.  Further, the Veteran was afforded several appropriate VA examinations to address her claimed disabilities.

Neither the Veteran nor her representative have identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claims decided herein.

Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

Increased Rating for Bilateral Pes Planus

The Veteran filed her pre-discharge claim for service connection for a foot disability in May 2009.  By way of the November 2009 rating decision under appeal, the Veteran was service connected for bilateral pes planus.  A noncompensable rating was assigned at that time.  The rating was assigned under Diagnostic Code 5276.  Thereafter, the RO assigned a schedular maximum 50 percent rating from December 6, 2011.  Since this is the highest rating assignable under this Diagnostic Code, the Board will address this as a claim for entitlement to a compensable rating from September 1, 2009 to December 6, 2011 as requested by the Veteran during her May 2017 Board hearing.  

Under DC 5276 for acquired flatfoot, a noncompensable evaluation is assigned when there is evidence of mild pes planus with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is assigned when the evidence shows moderate bilateral pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the foot. A 30 percent evaluation is assigned for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276. 

During a VA (QTC) examination in August 2009, the Veteran reported pain in her feet and an inability to walk without assistance during the episodes of extreme pain.  Indeed the Veteran rated her bilateral foot pain a "10" on a 1-10 scale.  X-rays were negative on both weight-bearing and non-weight-bearing views of both feet, with the exception of a slight pes planus noted.  Physical examination did not reveal edema, disturbed circulation, weakness, atrophy of musculature, or tenderness.  The examiner stated the Veteran did not use any type of corrective shoe at that time; however, the Veteran did report the use of corrective shoe insoles.  

By way of an April 2015 rating decision, the RO increased the Veteran's disability evaluation to 50 percent.  In that decision, the RO found the Veteran's extreme tenderness of the plantar surfaces, with an indication of swelling and accentuated pain on use of the feet warranted this assigned rating.  As noted above, the RO assigned this disability rating from December 6, 2011.  

At the time of the Veteran's May 2017 hearing, she inquired as to why the RO assigned the staged rating.  During her hearing the Veteran reported her symptoms had remained consistent and unchanged throughout the appeal period, and suggested the 50 percent rating was warranted throughout the entire appeal period.  The Board agrees.  Insofar as the RO has assigned a 50 percent disability rating on the basis of extreme pain,  which is accentuated and results in swelling when walking and weight bearing, the Board notes the Veteran has reported these manifestations since her initial examination in August 2009.  Indeed, the Veteran stated her pain was a "10" at the time of that examination.  

In sum, the evidence throughout the pendency of this claim establishes that the Veteran's bilateral pes planus is manifested by extreme pain in the plantar surfaces of the feet, with swelling and accentuated pain on use, which is not alleviated despite longstanding use of orthotic inserts.  The RO determined these symptoms warranted a 50 percent disability rating in an April 2015 decision.  For these reasons, the Board finds that an initial rating of 50 percent is warranted throughout the entire appeal period. 

Increased Rating for Tension Headaches

The Veteran's service-connected tension headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  She was granted service connection for this disability by way of a November 2009 rating decision, and a noncompensable rating was assigned at that time.  The Veteran appealed the initially assigned disability evaluation.  Since May 3, 2010, the RO assigned a 30 percent rating for the disability.  The initial question in this case is whether the maximum, 50 percent rating, is warranted.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (Diagnostic Code 8100 is quoted verbatim, but the Court does not specifically address the matter of what is a prostrating attack.).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012),  "prostration" is defined as "extreme exhaustion or powerlessness."

VA treatment records throughout the pendency of this claim show the Veteran has reported that she experiences almost daily right-sided frontal headaches, which are prostrating.  The Veteran has also reported she self-treats with Advil and Aleve, and has tried prescription medication in the past without relief.  

On VA examination in August 2009, the Veteran reported experiencing headaches 4 times a week, and stated she was able to go to work; however, during her recent Board hearing, the Veteran clarified that although she was able to go to work, she was wholly unproductive.  Specifically, the Veteran reported that even when she was at work she would lie with her head down in a dark room.  She also stated that she was often escorted to the hospital by employees, and that her headaches caused her to have problems keeping jobs.  

During the Veteran's October 2010 VA examination, the Veteran again reported experiencing very frequent headaches, roughly 20 times a month.  At that time, the Veteran indicated her headaches were a "10" on a scale of 1-10, and also stated that when she experienced headaches she could do nothing but lay in bed.  She stated she experienced sensitivity to light and sound, and could not perform daily functions during a headache flare-up.  

In the course of her most recent VA examination, in December 2011, the Veteran reported experiencing daily headaches that resulted in dizziness, lightheadedness, vomiting, photophobia, and nausea.  She again stated her headaches were a "10" in severity, and indicated she was required to stay in bed during an episode.  The Veteran reported using numerous medications to treat her headaches at that time.  

Upon review of the evidence as outlined above, the Board finds the Veteran is entitled to the maximum 50 percent rating for her tension headaches throughout the period of the claim.  The evidence clearly shows that she experiences very frequent headaches, well more than once per month, which cause her to lie down several times per week.  Additionally, the Veteran has provided testimony illustrating her headaches have been productive of severe economic inadaptability, such as to in fact significantly impair her ability to maintain employment.  Thus, the Board finds that a 50 percent rating is warranted throughout the period of this claim.  Again, 50 percent is the maximum scheduler rating allowable for migraine headaches.

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, as explained above, the evidence does not show the disabilities addressed herein have substantially fluctuated in severity over the pendency of the appeal period.  As such, a staged rating is not applicable in this case.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In the course of her May 2017 Board hearing, the Veteran indicated she wished to withdraw her pending appeal for entitlement to an increased initial rating for hemorrhoids.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issues must be dismissed. 


ORDER

The Board having determined that the Veteran's bilateral pes planus warrants a 50 percent initial rating throughout the pendency of this claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the Veteran's tension headaches warrant a 50 percent initial rating throughout the pendency of this claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The appeal for entitlement to an increased initial rating for hemorrhoids is dismissed.


REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.

During her recent May 2017 Board hearing, the Veteran asserted a worsening of her service-connected anemia and acne.  The Board observes the Veteran was most recently afforded a VA examination to determine the current degree of severity of these disabilities in December 2011.  Where a veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  For these reasons, the Board finds new VA examinations are necessary. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected anemia and acne disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should clearly explain why that is so. 

3.  After completion of the above, undertake any additional development deemed necessary, and then readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


